Appeal from the Chancery Court of Walker.
Heard before the Hon. Thomas Cobbs.
The appellees filed the bill in this case against the appellants on the 19th day of September, 1894, to correct an alleged mistake in, and to reform, a certain deed of conveyance to real estate, whereby certain lands described in the bill and exhibits thereto were conveyed *688by the complainants to the defendants ; and for a writ of injunction to restrain the defendants from further proceeding in an action for the breach of the warranty of title to said land, which was then pending in the circuit court of "Walker county, wherein the defendants to the bill were plaintiffs and the complainants were defendants .
Upon the submission of the cause on the pleadings and proof, the chancellor decreed that the complainants were entitled to the relief prayed for and ordered accordingly. From this judgment the complainants appeal.
In this court on the present appeal, it is held that it was shown by the evidence that there was a mistake in the deed, and that the complainants in the bill were entitled to the relief prayed for ; and further, that the fact that the defendants did or did not know at the time the deed was delivered to them — the mistake in the deed being established — that it contained a greater estate than that bargained for, is immaterial. — Stone v. Hale, 17 Ala. 562; Burnell v. Morris, 106 Ala. 346; Turner v. Kelly, 70 Ala. 85 ; Johnson v. Crutcher, 48 Ala. 368 ; Trapp v. Moore, 21 Ala. 697; 3 Brick. Dig. 358, §§ 379-381. Decree affirmed.
Opinion by Haralson, J.